NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Henkelmann on 03/01/2021.
The application has been amended as follows: 
1. (Currently amended) An insertion device (34) for inserting a circular blank ring (30) into an outer ring (29) of a circular blank, the insertion device (34) comprising: 
	a pusher (45), which is arranged coaxially with respect to an axis (A) and includes a pusher surface (47) configured to act upon the circular blank ring (30); 
	a pusher drive (46) configured to move the pusher (45) along the axis (A); 
	a centering body (61), which is arranged coaxially with respect to the axis (A) and has a free end that is assigned to the pusher surface (47); 
	a centering drive (62) configured to move the centering body (62) along the axis (A); 
	a controller (85) configured to generate control signals for activating the centering drive and the pusher drive, 

	wherein the controller (85) is furthermore configured to activate the pusher drive (46) so as to move the circular blank ring (30) to the insertion point (E) as a result of being acted upon by the pusher surface (47), and to insert the circular blank ring (30) into the outer ring (29), which has been aligned coaxially with respect to the axis (A) by the centering body (61), 
wherein the controller (85) is furthermore configured to activate the centering drive (62) and the pusher drive (46) in such a chronologically coordinated manner that the centering body (61) engages in the outer ring (29) before the pusher (45) brings the circular blank ring (30) in contact with the outer ring (29).  
2. (Canceled)
13. (Currently Amended) The insertion device according to claim 1, wherein the pusher drive (46) is 
Allowable Subject Matter
Claims 1, 3-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), Hamada (German Patent No. DE1005700), hereinafter referred to as Hamada, discloses an insertion device (Hamada, figure 2, item M1) for inserting a circular blank ring into an outer ring of a circular blank, the insertion device comprising: 
	a pusher (Hamada, figure 7, item 167), which is arranged coaxially with respect to an axis (Hamada, figure 7, showing an axis in which items 166 and 167 move) and includes a (Hamada, figure 7, item 167 top surface to contact items 3 and 5); 
	a pusher drive configured to move the pusher along the axis (Hamada, page 13, paragraph [0051], item 167 is an ejector and figure 7 shows item 167 moving in a vertical direction up and down showing that there is a drive); 
	a centering body (Hamada, figure 7, items 166 and 168), which is arranged coaxially with respect to the axis (Hamada, figure 7, items 166 and 168 are arranged along the axis in which items 166, 167 and 168 move) and has a free end that is assigned to the pusher surface (Hamada, figure 7, item 166 has a free end surface); 
	a centering drive configured to move the centering body along the axis (Hamada, page 13, paragraph [0051], item 166 is a press ram and figure 7 shows items 166 and 168 moving in the vertical direction up and down);  
	wherein the centering body engages with an outer ring arranged at an insertion point (Hamada, figure 7a, item 168 engages item 3), and thereby align the outer ring coaxially with respect to the axis (Hamada, figure 7a, item 168 aligns item 3), 
	wherein pusher drive moves the circular blank ring to the insertion point as a result of being acted upon by the pusher surface (Hamada, page 13, paragraph [0052]), and to insert the circular blank ring into the outer ring (Hamada, page 13, paragraph [0052]), which has been aligned coaxially with respect to the axis by the centering body (Hamada, figure 7b, item 5 is aligned and pressed into item 5 and is coaxially aligned).
	Hamada does not explicitly disclose a controller (85) configured to generate control signals for activating the centering drive and the pusher drive, 

	wherein the controller (85) is furthermore configured to activate the pusher drive (46) so as to move the circular blank ring (30) to the insertion point (E) as a result of being acted upon by the pusher surface (47), and to insert the circular blank ring (30) into the outer ring (29), which has been aligned coaxially with respect to the axis (A) by the centering body (61), 
	wherein the controller (85) is furthermore configured to activate the centering drive (62) and the pusher drive (46) in such a chronologically coordinated manner that the centering body (61) engages in the outer ring (29) before the pusher (45) brings the circular blank ring (30) in contact with the outer ring (29).
	Von Herrmann et al (U.S. Patent NO. 4,184,827), hereinafter referred to as von Herrmann, teaches an insertion device (von Herrmann, figure 6, item 50) comprising: 
	a pusher (von Herrmann, figure 6, item 9), which is arranged coaxially with respect to an axis and includes a pusher surface (von Herrman, figure 6, item 9 has a pusher surface and is aligned with the axis of items 7 and 8); 
	a pusher drive configured to move the pusher along the axis (von Herrmann, figure 6, item 4); 
	a centering body (von Herrmann, figure 6, item 8), which is arranged coaxially with respect to the axis and has a free end (von Herrmann, figure 6, item 8 has a free end and is coaxially aligned with items 7 and 9); 
	a centering drive configured to move the centering body along the axis (von Herrmann, figure 6, item 3); 
(von Herrmann, column 8, lines 27-54 and items 51 and 52 are sensor used in controlling the drives items 3 and 4), 
	wherein the controller is configured to activate the centering drive so as to cause the centering body to engage at an insertion point (von Herrmann, column 8, lines 46-51), and thereby be aligned coaxially with respect to the axis (von Herrmann, figure 6, item 3 is aligned with item 7), 
	wherein the controller is furthermore configured to activate the pusher drive which has been aligned coaxially with respect to the axis by the centering body (von Herrmann, column 8, lines 46-51 and figure 6, item 4 is aligned with item 7). 
	The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the controller (85) is furthermore configured to activate the centering drive (62) and the pusher drive (46) in such a chronologically coordinated manner that the centering body (61) engages in the outer ring (29) before the pusher (45) brings the circular blank ring (30) in contact with the outer ring (29)” together in combination with the rest of the limitations in the independent claim.
	Claims 3-16 and 18 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723